Citation Nr: 1741874	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for cholinergic urticaria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel








INTRODUCTION

The Veteran had active service from June 1958 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In addition, in the April 2008 rating decision, the AOJ denied the Veteran's claim for a rating in excess of 20 percent for incisional herniation.  The Veteran filed a notice of disagreement (NOD) with this decision in May 2008, and specifically requested a 40 percent rating for this disorder.  In the November 2009 rating decision, the RO increased the disability rating for the Veteran's incisional herniation to 40 percent, effective December 28, 2007 (date of the claim).  Since the Veteran specifically requested a 40 percent rating for his incisional herniation, in the November 2009 notification letter, the RO indicated that this determination represented a full grant of benefits sought on appeal.  Accordingly, this issue is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

At the beginning of the appeal, the Veteran was represented by the American Legion.  In subsequent VA 21-22 forms dated in July 2014 and March 2017, the Veteran appointed the Veterans of Foreign Wars of the United States as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631 (f)(1).

In his May 2011 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran was scheduled for a videoconference hearing before a VLJ on August 23, 2017.  However, in correspondence dated in August 2017, Veteran indicated that he would not be able to attend his scheduled hearing and asked that his appeal be forwarded to the Board.  See 38 C.F.R. § 20.704 (e).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran's service-connected cholinergic urticaria is currently rated as 10 percent disabling.  The Veteran contends that his skin symptoms are more severe than that reflected by the disability rating assigned.  

A historical overview of the claim reflects that the claim for service connection for cholinergic urticaria was originally granted and evaluated as noncompensably disabling by way of the January 1962 rating decision.  The Veteran did not appeal this decision.  In May 2003, he filed a claim seeking a higher rating for his skin disorder, which was denied in the February 2004 rating decision.  In this decision, the RO evaluated the skin disorder under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.  [Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.]  The Veteran appealed this decision, and in the November 2005 decision, the Board granted the claim for a higher rating, and assigned an evaluation no higher than 10 percent for the Veteran's service-connected cholinergic urticaria.

The Veteran most recently filed the claim seeking a higher rating for his service-connected cholinergic urticaria in October 2009.  He was afforded VA examinations in connection to this claim in December 2009 and August 2013.  During the August 2013 VA examination, the examiner noted that while the Veteran was currently not experiencing any flare-ups of his dermatitis, he did have white spots in the form of scars dispersed across his back and shoulders which covered 9 percent of this region, and a few scars on the lower arms that covered 2 percent of his arms.  In his September 2017 Informal Hearing Presentation, the Veteran, through his representative, asserted that his skin condition had worsened since his last VA examination, and now affected more than 15 to 20 percent of his body despite the fact that he had been using topical corticosteroid medication.  He requested a more recent VA skin examination to assess the current extent and severity of his skin disorder.  

The record reflects that the Veteran has not been afforded another VA skin examination since August 2013, more than four years ago. When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  Consequently, a new VA skin examination is warranted for the purpose of determining the current severity of the Veteran's cholinergic urticaria.

Also, as this claim is being remanded for additional development, the AOJ should also attempt to retrieve any outstanding medical records pertaining to treatment provided for the Veteran's service-connected skin disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ shall obtain any and all VA treatment records from the VA Medical Center (VAMC) in Marion, Illinois dated from August 2013 to the present, as well as any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  The AOJ shall schedule the Veteran for a VA skin examination in order to determine the current severity of his cholinergic urticaria. The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

After examination of the Veteran and review of the claims file, the examiner should discuss the percentage of total body area covered and exposed body area covered by the Veteran's skin disorder.  Additionally, the examiner should state what types of treatment he uses for his skin disorder, to include whether he requires systemic therapy such as corticosteroids or immunosuppressive drugs to treat his cholinergic urticaria, and if so whether such use is intermittent, requires 6 weeks or more but not constant use, or constant or near-constant use throughout the last 12 months.

For any related scars, the examiner should report the location and size (length and width measured in inches or square centimeters) of the scar.  The examiner should report whether the scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part.  The examiner should report the area or areas affected by the scars in square inches or centimeters.  Scars in widely separated areas such as on two or more extremities should be measured separately.

The examiner should also discuss the Veteran's lay statements regarding the symptomatology associated with his skin condition, including the severity of that disability during flare-up, as appropriate.  Finally, the examiner should comment on the functional impairment of the Veteran's cholinergic urticaria, particularly on his occupational functioning. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

